Citation Nr: 0118379
Decision Date: 06/05/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-23 183	)	DATE JUN 05, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an initial compensable evaluation for residuals of a shell fragment wound of the left gluteus maximus muscle (Muscle Group XVII).

2.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to January 1970 and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas in August and September of 2000.

The veterans claims on appeal also initially included the issues of entitlement to service connection for a stomach condition, entitlement to service connection for a skin rash, and entitlement to pension benefits.  However, during a June 2000 hearing, the veteran withdrew those claims and limited the issues on appeal to entitlement to service connection for PTSD and combat wound of the back, disabilities for which service connection was subsequently granted.  See 38 C.F.R. § 20.204 (2000).  The present appeal arose subsequent to the noted grants of service connection.

The claims of entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained by the RO.

2.  The veterans Muscle Group XVII disability has been shown to be mainly minimally symptomatic; however, the veteran has been treated for weakness of the left lower extremity, and his original injury required deep debridement and is consistent with a moderately disabling disorder.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for residuals of a shell fragment wound of the left gluteus maximus muscle (Muscle Group XVII) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73 , Diagnostic Code 5317 (2000); The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all relevant facts have been properly developed in regard to the veterans claim, and no further assistance is required in order to comply with the VAs statutory duty to assist him with the development of facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the veteran has been afforded a comprehensive VA examination, and the RO has also obtained records of all reported treatment for this disability.  Moreover, the RO has, essentially, complied with the notice provisions of the VCAA, as the RO notified the veteran of the type of evidence needed to support his claim in its October 2000 Statement of the Case.  No further action needs to be taken in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided).

In the appealed August 2000 rating decision, the RO granted service connection for a left Muscle Group XVII injury and assigned a zero percent evaluation, effective from November 1999.  This evaluation has since remained in effect and is at issue in this case.  

As this case concerns a muscle injury in service, the Board has reviewed the veterans service medical records.  In October 1968, the veteran was treated for a shrapnel wound to the left buttock, resulting from a grenade fragment.  Fairly deep debridement was performed, and the wound was sutured.  Subsequently, the wound healed, with no infection present.  The veteran was later treated on several occasions for back pain during service.

Subsequent to service, in September 1998, the veteran was seen with complaints of low back pain radiating down to the left leg and was found to have weakness in both legs, greater on the left.  Leg weakness was also treated in November 1998.  Electromyography (EMG) and nerve conduction studies performed in March 1999 were completely normal.  An April 1999 consultation revealed left lower extremity weakness, attributed to the in-service wound.

During the veterans June 2000 VA muscles examination, he complained of episodes of numbness in the left leg and, occasionally, in the right leg.  Weakness of the left leg was also reported.  These attacks were described as severe on a weekly basis.  The examination revealed the veterans gait and stance to be normal.  His wound was localized at the upper edge of the upper-outer quadrant of the gluteus maximus muscle on the left side and was a linear horizontal wound measuring four inches in length.  The wound was well-healed and non-tender, with no underlying loss of tissue.  There was no asymmetry of the muscles of the pelvic and buttock area, foot drop, or limp.  Range of motion was normal about the veterans hip.  The diagnosis was a shrapnel wound to the lower back and hip, involving the pelvic muscles of group XVII.  The examiner described the degree of disability as slight, with no loss of hip motion.

Disability ratings are determined by applying the criteria set forth in the VAs Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West. 12 Vet. App 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veterans Muscle Group XVII disability at the zero percent rate under 38 C.F.R. § 4.73, Diagnostic Code 5317 (2000).  This code concerns the gluteus maximus, gluteus medius, and gluteus minimus muscles.  The functions of this group include extension of the hip and abduction of the thigh.  Under this section, a zero percent evaluation is warranted for a slight disability, while a 20 percent evaluation is in order for a moderate disability.  A 40 percent evaluation is warranted in cases of a moderately severe disability.  

A slight muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c) (2000).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1) (2000).

A moderate muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2000).

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2000).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, a lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2000).

In this case, the Board observes that the veteran has been treated for weakness of the left lower extremity, although none of the other cardinal signs and symptoms of muscle disability have been shown.  Moreover, the veterans in-service Muscle Group XVII wound resulted in deep debridement; this is a specific criterion for a 20 percent evaluation, whereas a noncompensable evaluation is warranted in cases of an only slight wound without debridement.  While the Board is cognizant that the remaining criteria for a 20 percent evaluation are not reflected in the recent medical evidence of record, the veterans muscle wound history and current complaints of weakness call into question whether a 20 percent evaluation is warranted.  Accordingly, after resolving all doubt in the veterans favor, the Board finds that a 20 percent evaluation is, in fact, warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of which are to be codified at 38 U.S.C.A. § 5107(b)).  The Board would point out that the specific criteria for a 40 percent evaluation have not been shown, as the veterans Muscle Group XVII disability has not been shown to be consistently productive of the cardinal signs and symptoms of muscle disability.

In reaching its determination, the Board has considered whether, under Fenderson, a higher evaluation might be warranted for any period of time during the pendency of this appeal.  However, the Board is satisfied that the assigned 20 percent evaluation fully contemplates the degree of the veterans disability at all times.

Finally, the Board has based its decision in this case upon the applicable provisions of the VAs Schedule for Rating Disabilities.  The veteran has submitted no evidence showing that his service-connected Muscle Group XVII disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent periods of hospitalization during the pendency of this appeal. As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 20 percent evaluation for residuals of a shell fragment wound of the left gluteus maximus muscle (Muscle Group XVII) is granted, subject to the laws and regulations governing the payment of monetary benefits.

 REMAND

The VA has a duty to assist the veteran in the development of facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of which are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This duty includes securing medical records to which a reference has been made.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  In this case, the RO obtained VA treatment records of the veteran in November 1999, with records of treatment in a PTSD program in Little Rock, Arkansas.  However, during his June 2000 VA psychiatric examination, the veteran reported that he was continuing to receive treatment through the PTSD program and was currently taking Paxil.  Records of such treatment should be obtained and added to the claims file.

The determination of the veterans claim of entitlement to a higher initial evaluation for PTSD could have a significant impact on his claim of entitlement to TDIU, as eligibility for that benefit is dependent on the assigned ratings for service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has stated that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue, here the TDIU issue, cannot be rendered until the other issue, here the PTSD issue, has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the veterans claims, this case is REMANDED to the RO for the following action:

1.  The RO should contact the Little Rock VA Medical Center and obtain all records of treatment of the veteran dated since November 1999.  All records secured by the RO must be included in the veterans claims file.  If the search for such records has negative results, documentation to that effect should be included in the veterans claims file.

2.  After completion of the above development, the RO should again adjudicate the veterans claims of entitlement to a higher initial evaluation for PTSD and entitlement to TDIU.  If the determination of either claim remains adverse to the veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The purpose of this REMAND is to obtain additional development and adjudication, and the Board intimates no opinion, either factual or legal, as to the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and argument on this matter.  See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no action is required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals
  
